Exhibit 10.1

 

[On NeoRx Corporation Letterhead]

 

November 4, 2004

 

Mr. Ken Brooks

Associate Director

University of Missouri Research Reactor

1513 Research Park Drive

Columbia, MO 65211

 

RE:          March 1, 2004 Supply Agreement

NeoRx Corporation — MURR

 

Dear Ken,

 

We are pleased to inform you and the University that pursuant to paragraph
10.1(b) of our Supply Agreement, NeoRx wishes to exercise our option to extend
the term of such agreement another year, which would effectively extend the
agreement to March 1, 2006.

 

Since this extension requires the consent of the University, “…which will not be
unreasonably withheld...”, we ask that you provide us with your consent by
November 15 by signing the acknowledgment below and returning to me via
facsimile at 206-286-2537.

 

We look forward to another year working with you and MURR.

 

Sincerely,

 

 

 

s/Anna Lewak Wight

 

 

Anna Lewak Wight

 

Vice-President, Legal

 

 

 

 

Pursuant to paragraph 10.1(b) of the March 1, 2004 Supply Agreement, we hereby
consent to the above extension.

 

 

 

The Curators of the University of Missouri

 

 

 

By:

s/ Lisa I. Wimmeneur

 

 

 

Name: Lisa I. Wimmeneur

 

 

Its: Associate Director, Business Services

 

--------------------------------------------------------------------------------